UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-30396 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 45-4030261 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-408 Phoenix, Arizona (Address of principal executive offices) (Zip Code) (866) 960-1539 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange ct. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox As of August 13, 2013, there were 40,670,908 shares of common stock, par value $0.0001 per share, and 2,342,750 shares of Series AA preferred stock, par value $0.0001 per share, of the Registrant issued and outstanding. Table of Contents TABLE OF CONTENTS Page No: PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets – June 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations – Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statement ofShareholders' Equity– Six Months Ended June 30, 2013 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2013 and 2012 6 Notes to the Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II— OTHER INFORMATION: Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements GLYECO, INC. and Subsidiaries Consolidated Balance Sheets ASSETS June 30, December 31, (unaudited) Current assets Cash $ $ Accounts receivable, net Prepaid expenses Inventories Total current assets Equipment Equipment Construction in process — Accumulated depreciation ) ) Total equipment, net Other assets Goodwill Other intangible assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Due to related parties Interest payable — Convertible note payable — Note payable — Capital lease obligation — Total current liabilities Non-current liabilities Note payable Capital lease obligation — Total non-current liabilities — Total liabilities Redeemable Series AA convertible preferred stock — Stockholders' equity Preferred stock, $0.0001 par value; 7,000,000 shares authorized; and zero shares issued and outstanding as of June 30, 2013 and December 31, 2012 — — Common stock, $0.0001 par value; 300,000,000 shares authorized; 40,670,908 and 36,149,991 shares issued and outstanding as of June 30, 2013 and December 31, 2012 respectively Additional paid in capital Options and warrants outstanding Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements 3 Table of Contents GLYECO, INC. and Subsidiaries Consolidated Statements of Operations Three months ended June 30, Six months ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Sales, net $ Cost of goods sold Gross profit Operating expenses Consulting fees Salaries and wages Legal and professional General and administrative Total operating expenses Loss from operations ) Other (income) and expenses Interest income ) Interest expense Total other (income) and expenses Loss before provision for income taxes ) Provision for income taxes — Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and fully diluted loss per share $ ) $ ) $ ) $ ) See accompanying notes to the financial statements 4 Table of Contents GLYECO, INC. AND SUBSIDIARIES Consolidated Statement of Shareholders' Equity (unaudited) Additional Common Stock Paid -In Options and Accumulated Stockholders' Shares Par Value Capital Warrants Deficit Equity Balance, December 31, 2012 $ ) $ Common shares for acquisition 38 Common shares for equipment 5 Common shares for capital lease payment 13 Common shares for ground lease 12 Common shares for note conversion 94 Common shares for cash, net Warrants and options exercised 23 ) — Warrants for compensation Options for compensation ) Net loss ) ) Balance, June 30, 2013 $ ) $ See accompanying notes to the financial statements 5 Table of Contents GLYECO, INC. and Subsidiaries Consolidated Statements of Cash Flows Six months ended June 30, (unaudited) (unaudited) Net cash flow from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Warrants and options for services — Interest expense, paid in shares of common stock — Stock issued for ground lease payment — (Increase) decrease in assets: Accounts receivable ) Prepaid expenses ) ) Inventories ) ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) Related party payable ) Accrued interest — Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayment of debt ) — Repayment of capital lease ) — Gross proceeds from the sale of common stock Cost of financing ) — Net cash provided by financing activities Increase (decrease) in cash ) Cash at the beginning of the period Cash at end of the period $ $ Supplemental disclosure of cash flow information Interest paid during period $
